Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered November 20, 2000, convicting defendant, after a jury trial, of assault in the first degree, criminal possession of a weapon in the fourth degree and criminal contempt in the second degree, and sentencing her to concurrent terms of 10 years and one year, consecutive to a term of one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations. Evidence properly credited by the jury disproved defendant’s justification defense beyond a reasonable doubt.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.